TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00270-CV



                                  In re Christopher L. Graham


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               The trial court signed an order finding relator Christopher Graham in contempt of

court for his actions related to an underlying criminal case in which he was appointed to represent

the defendant and sentenced him to fifteen days in jail and a $300 fine. Graham filed an application

for writ of habeas corpus in the trial court. He also sent the trial court a letter stating that he had

filed the habeas application about a month earlier and had been unable to set the application for a

hearing, despite several attempts. He then filed in this Court a “Petition for Writ of Habeas Corpus,

Appellate Brief, and Motion to Stay Judgment.”1

               Graham asserts that we have jurisdiction over this matter because we may exercise

appellate jurisdiction in criminal habeas proceedings, and he filed a habeas application in the trial

court, citing Denby v. State, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, no pet.).

       1
          Although Graham filed a “notice of appeal” from the trial court’s contempt order, he has
requested habeas relief and is complaining about an order from which he may not appeal. See Tex.
R. App. P. 52.1, 52.2, 52.3; Ex parte Aldridge, 334 S.W.2d 161, 162 (Tex. Crim. App. 1959) (no
appeal lies from contempt decree); Cortes v. State, No. 14-99-01194-CV, 2000 WL 328500, at *1
(Tex. App.—Houston [14th Dist.] Mar. 23, 2000, orig. proceeding) (mem. op.) (dismissing
attorney’s attempted appeal from order of contempt for failing to timely appear to represent client
in criminal proceeding). We therefore treat this proceeding as an application for extraordinary relief.
However, Graham is asking us to issue a writ of habeas corpus; he is not simply seeking our

appellate review of the trial court’s decision on his application. “The Courts of Appeals have no

original habeas corpus jurisdiction in criminal matters; their jurisdiction is appellate only.” Id.; see

Ex parte Powell, 883 S.W.2d 775, 777-78 (Tex. App.—Beaumont 1994, orig. proceeding) (court

of appeals lacks jurisdiction to issue writ of habeas corpus related to criminal contempt).2 The fact

that Graham filed an application for habeas relief in the trial court, an application on which the

trial court apparently has not ruled, does not give us jurisdiction. See Ex parte Hearon, 3 S.W.3d 650,

650 (Tex. App.—Waco 1999, orig. proceeding). We therefore dismiss this proceeding for lack

of jurisdiction.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: October 2, 2015


        2
          The alleged contempt in question here is direct, criminal contempt. See Ex parte Powell,
883 S.W.2d 775, 777-78 (Tex. App.—Beaumont 1994, orig. proceeding) (direct contempt is
contempt that occurs in trial court’s presence, and “criminal contempt consists of acts of disrespect
directed at the courts or to its process which impede the court's administration of justice or tend to
bring the court into disrepute”; criminal contempt order is “purely punitive in nature,” intended to
punish by fine and imprisonment, and “unconditional and definite, with the proceedings occurring
between the accused and the court, not the original parties to the suit”); see also Ex parte Daniels,
722 S.W.2d 707, 710 (Tex. Crim. App. 1987) (to be direct contempt, act need not occur in trial
court’s “immediate presence”; “the court is present whenever any of its constituent parts, the
courtroom, the jury and the jury room are engaged in pursuing the work of the court”); Ex parte
Krupps, 712 S.W.2d 144, 149 (Tex. Crim. App. 1986) (criminal contempt “can be broken into two
specific acts: 1) an act which is disrespectful of the court and 2) an act which obstructs, or tends to
obstruct, the proper administration of justice”).

                                                   2